Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/757,700 is responsive to amendment filed on 01/12/2021 in response to the Non-Final Rejection of 11/13/2020. Claims 1-5, 7, 10-14, 16, and 18 have been amended where claims 1, 5, 10, and 14 are independent claims and claims 19-20 have been cancelled. Claims 5 and 14 were previously identified as containing allowable subject matter (see office action dated 11/13/2020) and have now been made into independent claims.  Currently, claims 1-18 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 01/12/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.
4.	Examiner acknowledges Applicant’s amendments to Fig. 2 in response to the drawing objection from the last office action. Objection has been withdrawn.
5.	Examiner also acknowledges Applicant’s amendments to claim 1 (and claim 10) in response to the claim objection from the last office action. Objection has been withdrawn.

Allowable Subject Matter
6. 	Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to coding and packaging a sign language video track in digital cinema.
The closest prior art found was Hope et al. (US 2009/0262238 A1) and Kuno et al. (US 2010/0254408 A1), hereinafter referred to as Hope and Kuno, respectively, as noted in the last office action dated 11/13/2020.  In combination under 35 USC § 103, the foregoing references were found to teach the features of claim 1 prior to the amendments filed 01/12/2021. It is noted that Claims 4-7 and 13-16 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently, Applicant has moved the content of claims 4 and 13 (with the exception of  “the digital cinema package comprising an SMPTE (Society of Motion Pictures and Television Engineers) digital cinema package”) into independent claims 1 and 10, respectively. Further, Applicant has amended claims 5 and 14
to be independent claims which include all of the limitations from original claims 1 and 10, respectively. In the context of the claimed digital cinema system, claims 4 and 13 were previously identified (office action dated 11/13/2020) as containing allowable subject matter, i.e., “wherein the digital cinema package comprises a composition playlist metadata, and wherein the composition playlist metadata comprise an extension metadata list element having a 3Attorney Docket No.: 0260626 Application Serial No.: 16/757,700language tag identifying a signing language” as the art of record did not explicitly address these features. Although Hope discloses embedded coding that may include metadata information (e.g., para 0029), said information is not related to “an extension metadata list element having a 3Attorney Docket No.: 0260626 Application Serial No.: 16/757,700language tag identifying a signing language” for a digital cinema package as claimed. Moreover, claims 5 and 14, now independent claims, contain the limitation “the primary video information and the primary audio information are encrypted according to at least one content key,” and “generating a key delivery message, the key delivery message  [[;]] and an identifier indicating which of the plurality of fixed bit rate primary audio channels includes the plurality of auxiliary video data blocks.” which was also previously identified as allowable subject matter (office action dated 11/13/2020) since the art of record do not explicitly address all of these features in the context of a digital cinema package as claimed. In other words when read as a whole, the prior art either alone or in combination do not reasonably disclose all of the collective features of the independent claims, for e.g., “A method of providing a variable rate auxiliary video data in a digital cinema package having a primary video information and a primary audio information, the primary audio information carried on a plurality of fixed bit rate primary audio channels, the method comprising: generating a plurality of chunks of the variable rate auxiliary video data, each chunk of the plurality of chunks representing a time duration D, of a respective portion of the variable rate auxiliary video data; generating a plurality of auxiliary video data blocks, each auxiliary video data block of the plurality of auxiliary video data blocks having a [[Lb]] length Lb and comprising: a respective chunk of the plurality of chunks of the variable rate auxiliary video data; a respective auxiliary video data block header having a length Lh and describing: a length Lv of the respective chunk of the variable rate auxiliary video data; a length Le of a video chunk header; the video chunk header; null padding extending each of the generated plurality of auxiliary video data blocks to the length Lb; and providing the generated plurality of auxiliary video data blocks in at least one of the plurality of fixed bit rate primary audio channels; wherein the digital cinema package comprises a composition playlist metadata, and wherein the composition playlist metadata comprise an extension metadata list element having a 3Attorney Docket No.: 0260626 Application Serial No.: 16/757,700 language tag identifying a signing language” as recited in independent claim 1 and as similarly recited in independent claim 10. The same also applies to independent claims 5 and 14. Therefore for the reasons given, independent claims 1, 5, 10, and 14 and their corresponding dependent claims are allowed.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 01/17/2018). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly for the reasons presented above, Claims 1-18 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486